DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A-1, Species B-4, and Species C-1, claims 1, 2, 5, and 6-15 in the reply filed on 2/16/21 is acknowledged.
Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/21.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 10 recites a sealing layer is included on the cathode.
However, the instant specification has only disclosed in Figure 2 and in paragraph [0107] that a protective layer 7 is formed on the anode 4. Therefore, the claim fails to comply with the written description requirement.
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 6,303,943) as evidenced by Galano et al. (“Reactivity of silicon and germanium doped CNTs toward aromatic sulfur compounds: A theoretical approach”) and Shirai et al. (“Fullerene/Thiol-Terminated Molecules”).
claim 1, Yu discloses a photoelectric conversion element (10; see Figure 1) comprising: 
an anode (11); 
a cathode (13); and
a photoelectric conversion layer (12) disposed between the anode and the cathode (see Figure 1), 
wherein the photoelectric conversion layer contains a first organic compound and a second organic compound (donor/acceptor polyblends for organic image sensors, where the donor can be conjugated polymers such as polythiophene and the acceptor can be fullerene such as C60; C11/L24-C12/L12), the oxidation potential of the first organic compound (as evidenced by Galano in Table 2, the oxidation potential of thiophene is around -6.28 eV) is lower than the oxidation potential of the second organic compound (as evidenced by Shirai in Table 1, the oxidation potential of fullerene is about -5.99 eV), ∆E denoted by formula (A) below satisfies formula (B) below,
∆E = oxidation potential of first organic compound - reduction potential of second organic compound (A) (it is evidenced by Shirai in Table 1 that the reduction potential of fullerene is about -3.23 eV, so ∆E would be 3.05 eV)

    PNG
    media_image1.png
    20
    157
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    133
    395
    media_image2.png
    Greyscale

in general formula [1], R1 represents a hydrogen atom, a halogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkoxy group, a substituted or unsubstituted aryl group, a substituted or unsubstituted-5-Amendment for Application No.: 16/407012 Attorney Docket: 10176811WOUS01heterocyclic group, a substituted or unsubstituted vinyl group, a substituted or unsubstituted amino group, or a cyano group, 
each of n1 and n2 represents an integer of 0 to 4, each of X1 to X3 represents a nitrogen atom, a sulfur atom, an oxygen atom, or a carbon atom that may have a substituent, 
each of Ar1 and Ar2 is selected from a substituted or unsubstituted aryl group and a substituted or unsubstituted heterocyclic group, 
when a plurality of symbols Ar1 are included, these may be the same or different from each other, when a plurality of symbols Ar2 are included, these may be the same or different from each other, and when X2 or X3 is a carbon atom, Ar1 and Ar2 may form a ring by bonding to each other, and 
Z1 represents a halogen atom, a cyano group, a substituted or unsubstituted heteroaryl group, or any substituent denoted by general formulae [1-1] to [1-9] below, 
in general formulae [1-1] to [1-9], each of R521 to R588 is selected from a hydrogen atom, a halogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkoxy group, a substituted or unsubstituted aryl group, a substituted or 

    PNG
    media_image3.png
    737
    748
    media_image3.png
    Greyscale
 in general formula [2], each of R20 to R29 is selected from a hydrogen atom, a halogen 

    PNG
    media_image4.png
    131
    664
    media_image4.png
    Greyscale
 
in general formulae [3] to [5], M represents a metal atom, the metal atom may have an oxygen atom or a halogen atom as a substituent, 
each of L1 to L9 represents a ligand that coordinates with the metal M, the ligand is composed of a substituted or unsubstituted aryl group or a substituted or unsubstituted heterocyclic group, and two of L1 to L9, the two being adjacent to each other, may form a ring by bonding to each other (thiophene, where n1 and n2 are both 0 and X1-X3 are either carbon or sulfur).
Regarding claim 2, Yu discloses all the claim limitations as set forth above.
It is noted that because claim 1 is in the form of a Markush group, and Yu teaches when n1 and n2 in general formula [1] are both 0, it is not required that Yu meet the further limitation of the non-selected groups via subsequent dependent claims.
 claim 6, Yu discloses all the claim limitations as set forth above, and further discloses the photodiode can be tailored for wavelengths in the 700, 600, and 500 nm (C10/L44-50).
While the reference does not expressly disclose the absorption peak wavelength of the first organic compound is 530 nm or more, the reference discloses the first organic compound is thiophene, such that it is substantially the same as the first organic compound as disclosed by the instant specification to have an absorption peak wavelength of ([0051] and [0053], it will, inherently, display the recited property. See MPEP 2112.
Regarding claim 7, Yu discloses all the claim limitations as set forth above, and further discloses the oxidation potential of the first organic compound is 0.65 V or more (as set forth above). 
Regarding claim 8, Yu discloses all the claim limitations as set forth above, and further discloses the second organic compound is a fullerene derivative (as set forth above).  
 Regarding claim 9, Yu discloses all the claim limitations as set forth above, and further discloses the fullerene derivative is fullerene C60 (as set forth above).  
Regarding claim 11, Yu discloses an image pickup element (50) comprising: 
a plurality of pixels (12’); and 
a signal processing circuit connected to the pixels (it is disclosed there is signal processing taking place to differentiate the color information; C10/L52-55), wherein each of the pixels includes the photoelectric conversion element according to Claim 1 (each pixel comprises three photodiodes; C10/L44-50) and a reading circuit connected to the photoelectric conversion element (read-out circuit; C10/L52-55).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 6,303,943) as evidenced by Galano et al. (“Reactivity of silicon and germanium doped CNTs toward aromatic sulfur compounds: A theoretical approach”) and Shirai et al. (“Fullerene/Thiol-Terminated Molecules”).
Regarding claim 5, Yu discloses a photoelectric conversion element (10; see Figure 1) comprising: 
an anode (11); 
a cathode (13); and
a photoelectric conversion layer (12) disposed between the anode and the cathode (see Figure 1) -9-Amendment for Application No.: 16/407012and that contains a first organic compound and a second organic compound having a lower oxidation potential than the first organic compound (donor/acceptor polyblends for organic image sensors, where the donor can be conjugated polymers such as polythiophene and the acceptor can be fullerene (C11/L24-C12/L12), where it is evidenced by Galano in Table 2, the oxidation potential of thiophene is around -6.28 eV and evidenced by Shirai in Table 1, the oxidation potential of fullerene is about -5.99 eV, such that the oxidation potential of thiophene is lower than the oxidation potential of fullerene), wherein the dark current is reduced (C19/L22-25) and is low (C20/L57-60), but the reference does not expressly disclose activation energy of dark current is 0.70 eV or more.  
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 6,303,943) as evidenced by Galano et al. (“Reactivity of silicon and germanium doped CNTs toward aromatic sulfur compounds: A theoretical approach”) and Shirai et al. (“Fullerene/Thiol-Terminated Molecules”), as applied to claim 1 above, and further in view of Fukuzaki et al. (US 2014/0158859).
 claim 10, Yu discloses all the claim limitations as set forth above, but the reference does not expressly disclose a sealing layer is included on the cathode.  
	Fukuzaki teaches it is well known in the art before the effective filing date of the claimed invention to incorporate a readout circuit below the image sensor comprising a photoelectric conversion element pixels, such that a sealing layer such as an insulating layer (102) would be on the cathode (see Figure 2).
	As Yu is not limited to any specific examples of image sensor structures and as image sensors comprising an integrated readout circuit below the sensor were well known in the art before the effective filing date of the claimed invention, as evidenced by Fukuzaki above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any configuration for the image sensor, including one that has the readout circuit integrated below the sensor in the device of Yu.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 6,303,943) as evidenced by Galano et al. (“Reactivity of silicon and germanium doped CNTs toward aromatic sulfur compounds: A theoretical approach”) and Shirai et al. (“Fullerene/Thiol-Terminated Molecules”), as set forth in claim 11 above, and further in view of Kim (US 2012/0175597).
Regarding claim 12, Yu discloses an image pickup apparatus (full-color image sensor 40) comprising: 

an image pickup element that receives light (18’) passing through the optical portion, wherein the image pickup element is the image pickup element according to Claim 11 (as set forth above; C10/L58-64), but the reference does not expressly disclose the optical portion includes a plurality of lenses.
Kim discloses a micro lens can be disposed on top of the protective film 50 of an image sensor (see Figure 1) so that light utilization efficiency can be improved ([0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a micro lens on top of the image sensor as part of the optical portion, as taught by Kim above, so that light can be utilized more efficiently, as taught by Kim.
Regarding claim 13, modified Yu discloses all the claim limitations as set forth above, and further discloses a receiving portion that receives a signal from outside (it is disclosed signals for selective color detection are differentiated by the read-out circuit, as set forth above, which means there is a receiving portion).  
Regarding claim 14, modified Yu discloses all the claim limitations as set forth above, and further discloses the signal is a signal that controls at least one of an image pickup range, start of image pickup, and finish of image pickup of the image pickup apparatus (as set forth above).  
Regarding claim 15, modified Yu discloses all the claim limitations as set forth above, and further discloses a sending portion that sends an acquired image to outside (inherent property of image sensors).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.